PER CURIAM
Defendant has petitioned for reconsideration of our decision in State v. Reinke, 354 Or 98, 309 P3d 1059 (2013), which affirmed the Court of Appeals decision and the trial court’s judgment. As defendant correctly notes, the Court of Appeals decision affirmed the trial court’s judgment in every respect except one. The Court of Appeals “reversed and remanded [the trial court’s judgment] for resentencing” because count 15 of the indictment did not include a determinate and indeterminate term of incarceration, but “otherwise affirmed” the judgment. State v. Reinke, 245 Or App 33, 34, 260 P3d 820 (2011). The state had conceded in the Court of Appeals that the trial court had erred in not including a determinate and indeterminate term of incarceration on count 15, and it did not challenge that aspect of the Court of Appeals decision on review. We accordingly allow the petition for reconsideration and modify our disposition of this case as follows: The Court of Appeals decision is affirmed. The judgment of the circuit court is affirmed in part and reversed in part, and the case is remanded to the circuit court for further proceedings.
The petition for reconsideration is allowed. The former opinion is adhered to as modified.

 Appeal from Multnomah County Circuit Court, Richard C. Baldwin, Judge. 245 Or App 33, 260 P3d 820 (2011).